Citation Nr: 1027009	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  07-14 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating of 10 percent for hypertension 
before March 18, 2006.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Snyder, Counsel







INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
September 1982 to March 1990.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision in February 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

While on appeal in a rating decision in September 2006, the RO 
increased the rating for hypertension to 10 percent, effective 
March 18, 2006.  In a statement in November 2006, the Veteran 
argued that the 10 percent rating should be effective from 
January 26, 2004, the date he filed his claim of service 
connection for hypertension.   He did not disagree with the 10 
percent rating, effective from March 18, 2006.  And the claim is 
limited to the rating before March 18, 2006.  AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993) (where there is clear intent a claimant may 
limit the appeal to a specific rating).


FINDING OF FACT

Before March 18, 2006, hypertension did not result in diastolic 
pressure of predominantly 100 mm. Hg. or more or systolic 
pressure predominantly 160 mm. Hg. or more and there was not a 
history of diastolic pressure of 100 mm. Hg. or more.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for hypertension 
before March 18, 2006, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).



The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice on the underlying 
claim of service connection for hypertension by letter, dated in 
August 2004.  Where, as here, service connection has been granted 
and the initial disability rating has been assigned, the claim of 
service connection has been more than substantiated, the claim 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled. Once the claim of service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision rating the disability does 
not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) 
is no longer applicable in the claim for an initial higher rating 
for hypertension.  Dingess, 19 Vet. App. 473, 490; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The RO has obtained service treatment 
records, VA records, and private medical records. The Veteran was 
afforded VA examinations.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.




REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Before March 18, 2006, hypertension was rated noncompensable 
under Diagnostic Code 7101. Under Diagnostic Code 7101, the 
criteria for the next higher rating, 10 percent, are diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; a history of diastolic pressure 
predominantly 100 or more requiring continuous medication for 
control.

Facts 

In a statement in November 2003, a private physician reported 
that the Veteran was under his care for hypertension.  Records of 
the private physician show blood pressure readings of 150/102 
(September 2003); 130/74 (November 2003); 152/80 (May 2004); 
156/106 and 170/100 (undated but apparently in either 2003 or 
2004).  In September 2003 and in June 2004, the physician 
prescribed blood pressure medication for the Veteran. 



VA records show blood pressure readings of 138/90 and 130/77 
(September 2004); 143/75 (October 2004); 136/89 (March 2005); 
158/84 (May 2005); 139/86 (February 2006). 

On VA examination in January 2006, the Veteran was on medication 
for hypertension.  The blood pressure reading was 137/89.  The 
diagnosis was essential hypertension without evidence of 
hypertensive cardiovascular disease. 

Analysis 

The evidence before March 18, 2006, does not show systolic 
pressure predominantly 160 or more as there was only one reading 
over 160 from 2003 to 2006.  Also the evidence does not show 
diastolic pressure predominantly 100 or more as there were only 
three readings of 100 or more from 2003 to 2006.  

Although the evidence does show that the Veteran requires 
medication for control of his hypertension, there is no record of 
a history of diastolic pressure predominantly 100 or more after 
service from 1990 to 2003, when the record first documents 
elevated blood pressure readings.  

For the above reasons, the preponderance of the evidence is 
against an initial rating of 10 percent before March 18, 2006.    


ORDER

An initial rating of 10 percent for hypertension before March 18, 
2006, is denied. 



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


